Citation Nr: 0512621	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to the veteran's service-
connected right knee meniscus injury.

2.  Entitlement to an initial rating in excess of 20 percent 
for a right knee meniscus injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had active military service from August 
1981 to March 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In March 2005, the veteran testified at a Travel 
Board hearing at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for a left knee 
disorder, and maintains that his left knee was injured in a 
June 1982 accident in service when he also injured his now 
service-connected right knee.  In the alternative, he argues 
that his current left knee disorder is due to his service-
connected right knee disability, which requires that he favor 
his left knee. 

Service records indicate the veteran had active service until 
March 1982, although service medical records are dated 
through March 1983, and reflect the veteran's treatment for 
contusions to both knees and a left knee abrasion incurred in 
a fall in June 1982.  The veteran testified at his hearing 
before the undersigned that X-rays taken in Sasebo, Japan, 
did not show any fractures.  In October 1982, a probable 
right knee mensical tear and chondromalacia patella were 
noted.  Post-service, private medical records dated in June 
2002 reflect a degenerative tear of the medial meniscus and 
lateral meniscus of the right knee.  In June 2003, the RO 
granted service connection for a right knee meniscus injury.

The veteran testified that, after discharge, he experienced 
chronic bilateral knee pain, swelling, and giving way.  
Results of a magnetic resonance image (MRI) of the left knee 
taken in September 2003 include a medial meniscal tear 
involving the posterior medial aspect of the meniscus.  In 
December 2003, VA medical records indicate that the veteran 
underwent left knee arthroscopic chondroplasty, medial 
meniscal partial debridement, and excision of a left knee 
ganglion cyst.  A March 2005 VA orthopedic surgery record 
reflects that the veteran had degenerative joint disease of 
both knees.  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Here, the veteran argues that his service-connected right 
knee meniscus injury has caused him to favor his left knee, 
thus resulting in the left knee disorder.  In the interest of 
due process and fairness, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
the etiology of any left knee disorder found to be present. 

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding the 
veteran's claim for service connection for a left knee 
disorder.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Finally, as noted above, in the June 2003 rating decision, 
the RO granted the veteran's claim for service connection for 
a right knee disability and awarded a 10 percent disability 
rating.  In a December 2003 signed statement, the veteran 
expressly objected to the rating assigned for the service-
connected right knee disability.  Then, in a November 2003 
rating decision, the RO assigned a 20 percent disability 
evaluation for the service-connected right knee meniscus 
injury, and indicated that, since that was the highest 
evaluation available under the appropriate diagnostic code, 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004), the claim had 
been favorably resolved.  But see AB v. Brown, 6 Vet. App. 35 
(1993) (since the rating was not the maximum, the issue 
remains on appeal).  The Board construes the veteran's 
October 2003 statement as a timely notice of disagreement 
(NOD) as to the issue of an initial evaluation in excess of 
20 percent for a right knee meniscus injury. Accordingly, the 
Board is required to remand this issue to the RO for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (NOD initiates review by the Board of the 
RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should issue a statement of the case 
regarding the issue of an initial rating in 
excess of 20 percent for a right knee meniscus 
injury.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to the issue, that claim 
should be returned to the Board.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
left knee disorder at issue since March 2005.  
The RO should then request all pertinent 
medical records from those medical providers.

3.	The veteran should be afforded an appropriate 
VA examination to determine the etiology of 
any left knee disorder found to be present.  
All indicated testing should be conducted and 
all clinical manifestations should be reported 
in detail.  Based on the examination and a 
review of the record: (1) if a left knee 
disorder, e.g., arthritis or meniscus tear, is 
diagnosed, the medical specialist should 
assess the nature, severity, and 
manifestations of any left knee disorder found 
to be present.  (2) The medical specialist is 
requested to render an opinion as to whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that any 
currently diagnosed left knee disorder was 
caused by military service, including findings 
noted in the June to October 1982 service 
medical records, or whether such an etiology 
or relationship is less than unlikely (i.e., 
less than a 50-50 probability).  (3) The 
physician should proffer an opinion, with 
supporting analysis, as to the likelihood that 
the veteran's diagnosed left knee disorder was 
caused by or aggravated by his service- 
connected right knee meniscus injury.  The 
degree of left knee disorder that would not be 
present but for the service-connected right 
knee meniscus injury should be identified.  A 
rationale should be provided for all opinions 
expressed.  The veteran's claims file must be 
made available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the veteran's 
medical records were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
left knee disorder, including as secondary to 
the veteran's service-connected right knee 
meniscus injury.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the August 2004 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



